Citation Nr: 9900955	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  95-11 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder, currently rated as 50 percent disabling.

2.  Entitlement to service connection for a left thyroid 
adenoma as a result of exposure to Agent Orange.

3.  Entitlement to a total rating on the basis of individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1968.

This appeal arises before the Board of Veterans Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of June 1994 from the St. Petersburg, 
Florida, Regional Office (RO).  The veteran currently resides 
within the jurisdiction of the Jackson, Mississippi, RO.  The 
issues of entitlement to an increased evaluation for post 
traumatic stress disorder (PTSD) and entitlement to a total 
rating on the basis of individual unemployment are the 
subject of the remand section of this decision.  


REMAND

Regarding the issue of entitlement to service connection for 
a left thyroid adenoma as a residual of exposure to Agent 
Orange, on June 8, 1998, the RO requested the National 
Personnel Records Center (NPRC) to furnish the veterans 
service medical records.  In November 1998, the NPRC 
responded that the service medical records had been sent to 
the RO on June 24, 1998.  A review of the record shows that 
the service medical records are not associated with the 
veterans claims folder.  The Board is of the opinion at 
additional development in this area is required.

The Board finds that the veterans claims for an increased 
rating and a total rating based on unemployability are well 
grounded, in that he has presented a plausible claim.  
38 U.S.C.A. § 5107(a) (West 1997); Proscelle v. Derwinski, 
2 Vet.App. 629, 631-32 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Pursuant to 38 U.S.C.A. § 5107(a), 
the Board is obligated to assist the veteran in the 
development of his claim.

In February 1998, the RO requested the VA Medical Center to 
schedule the veteran for a psychiatric evaluation.  The RO 
requested examiner to differentiate between the PTSD and 
other mental disorders if diagnosed, or indicate if they were 
as a result of the service connected PTSD.  The examiner was 
requested to provide an opinion as to the effect of solely 
the service-connected PTSD on the veterans social and 
industrial adaptability and to provide a separate global 
assessment of functioning score (GAF) for the PTSD if 
possible. 

The report of the April 1998 VA PTSD examination has been 
associated with the claims folder.  The report indicates that 
the examination was not completely responsive to the ROs 
request.  Accordingly, the Board finds that another VA 
psychiatric examination is warranted.

For the reasons established above, this appeal is REMANDED to 
the RO for the following development:

1.  The RO should request the veteran to 
identify all private and VA medical 
facilities where he has recently received 
treatment for PTSD.  The RO should then 
obtain all records, which are not on 
file.  The RO should notify the veteran 
that he may submit additional evidence, 
to include medical evidence and argument 
in support of his claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

2.  It is requested that the RO conduct a 
search for the veterans service medical 
records, which were reportedly sent to 
the RO on June 24, 1998.  If the records 
cannot be located, this should be noted 
in the claims file.  The RO should inform 
the veteran of this matter and ask him to 
furnish copies of any service medical 
records in his possession.  

3.  The RO should schedule the veteran 
for a VA examination by a psychiatrist in 
order to determine the severity of the 
service-connected PTSD.  All necessary 
tests and studies deemed necessary should 
be conducted.  It is requested that the 
examiner obtain a detailed occupational 
history.  To the extent possible, the 
examiner should describe the 
symptomatology and findings specifically 
attributable to PTSD as opposed to any 
other psychiatric disability diagnosed.  
If the symptoms and findings cannot be 
differentiated the examiner should so 
state.  The examiner is requested to 
render any opinion as to the 
relationship, if any, between the PTSD 
and any other psychiatric disorder 
diagnosed.  The examiner should express 
an opinion on the extent to which PTSD 
affects the veterans occupational and 
social functioning.  It is requested that 
the examiner include a Global Assessment 
of Functioning (GAF) score as to the 
veterans service-connected PTSD with an 
explanation of the numeric code assigned.  
The claims folder must be made available 
to the physician for review in 
conjunction with the examination.

3.  The appellant should be advised of 
the provisions set forth at 38 C.F.R. 
§ 3.655(b) (1996) regarding failure to 
report for scheduled VA examinations. 

4.  Thereafter, the issues should be 
readjudicated by the RO.  If any decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
